DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-5 and 10 are cancelled.
Claims 1-3, 6-9 and 11 are allowed.

Response to Arguments
Applicant’s arguments, see pages 4-9, filed 02/17/2022, with respect to claims 1 and 9 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1 and 9 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Watson (US PUB 20180070158) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses a MEMS microphone, comprising: a MEMS microphone chip; housing, which has an acoustic port, and a mesh plug, wherein the MEMS microphone chip is mounted in the housing, and the mesh plug is mounted in the acoustic port, and wherein the mesh plug is made from a mesh material which has a mesh structure adapted for passing sound pressure to the MEMS microphone chip. 
However, Watson, taken alone or in combination with the other said prior art references does not explicitly disclose the following limitations of amended claim 1: wherein the mesh plug has a step structure so that a first part of the mesh plug is inside the acoustic port and a second part of the mesh plug is outside the acoustic port.

Claim 9 is similarly allowed for the same reason as claim 1, as it recites limitations similar to the indicated allowable subject matter of claim 1.

Claims 2-3, 6-8 and 11 are allowed based on their respective dependency from either one of Claims 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OYESOLA C OJO/Primary Examiner, Art Unit 2654.